                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )   Criminal No. 18 CR 10083 DJC
                                              )
CHARLIE JINAN CHEN,                           )
                                              )
                       Defendant.             )

              DEFENDANT’S MOTION IN LIMINE TO PRECLUDE
       INTRODUCTION OF CERTAIN ELECTRONIC MAIL, PHOTOGRAPHS,
         INVESTMENT CHECKS, AND TELEPHONE RECORDS AT TRIAL

       This Indictment charges the defendant, Charlie Chen, with three counts of securities fraud

under 15 U.S.C. §78j(b) and 78ff, and one count of making a material false statement in violation

of 18 U.S.C. §1001(a)(2) (Count Four). The theory of the government’s case is that either

Person A or Person B, husband and wife, provided material, non public information to Chen who

then used that information to purchase VistaPrint (“VPRT”) options on multiple occasions

between July 2012 and August 2014. Chen denies all allegations in the Indictment.

       By this Motion in Limine, Chen requests that this Court (1) prohibit the introduction of

emails to or from Person A to her colleagues at Vistaprint, (2) exclude photographs of Persons A,

B and Chen, (3) prohibit the introduction of telephone records listing dates and times of calls to

or from Persons A, B, and Chen, (4) preclude the government from publishing the contents of the

emails, photographs, investment checks paid to Chen, and telephone records to the jury, and (5)

prohibit the government from arguing to the jury that any of the aforementioned items prove that

there was a close personal relationship between Chen and the alleged tipper(s) or that the

investment checks were provided by the alleged tipper(s) as part of a scheme involving MNPI.

       Chen is not charged with conspiracy in the Indictment and the alleged tipper(s) are not

expected to testify at trial. Given this, the introduction of emails, photographs, and telephone

                                                  1
records are devoid of context. The information is classic hearsay and must be excluded absent

an exception. Out-of-court written statements offered to prove the truth of the matter asserted

constitute hearsay. Fed. R. Evid. 801. Unless covered by an exception to the hearsay rule, Fed. R.

Evid. 803, or the residual exception, Fed. R. Evid. 807, such statements are inadmissible. Fed. R.

Evid. 802. Defendants’ declarations fall squarely within the definition of hearsay: they are out-

of-court, written statements offered to prove the truth of the matters asserted. The declarations

also fail to satisfy the hearsay exceptions in the Federal Rules of Evidence.

       The declarations are not business records because they were obtained in anticipation of

litigation, not as part of a regularly conducted business activity. See Sabre Int'l Sec. v. Torres

Advanced Enter. Sols., LLC, 72 F. Supp. 3d 131, 136 n.3 (D.D.C. 2014) (“[R]ecords created in

anticipation of litigation do not fall within the business records exception”); Fed. R. Evid.

803(6). The declarations also do not meet the “residual exception” under FRE 807. Under that

exception, hearsay is admissible if, among other requirements, it has “equivalent circumstantial

guarantees of trustworthiness” and is “more probative on the point for which it is offered for.”

       The Indictment charges Chen with insider trading and the government asserts that Chen

received information from the tipper(s) prior to placing the trades. The government has no direct

evidence of any information being provided to Chen regarding financial forecasts for VPRT yet

asserts that the information as provided on telephone calls, walks, through coded emails, or at

other face to face encounters. The government cannot point to any email and does not have any

recorded telephone conversations between Chen and the alleged tipper(s). There are emails

produced by the government in discovery from or to Person A and employees of Vistaprint.

Those emails are hearsay. There is no suggestion or allegation by the government that Chen was

aware of Person A’s emails. The purported reason the government wants to introduce those



                                                  2
emails is to establish that Person A was an insider of Vistaprint. However, there will be no

testimony that Person A (or Person B, her husband) communicated to the defendant that Person

A was an insider. As such, those emails are not deemed to be statements of a co-conspirator. (To

demonstrate the existence of a conspiracy, the government must prove by a preponderance of the

evidence that Persons A or B formed a clear agreement with Chen to commit an illegal act.

United States v. Medina-Martinez, 396 F.3d 31, 35 (1st Cir. 2001). To prove an agreement, the

government is required to present evidence independent of the hearsay statements themselves.

See United States v. Sepulveda, 15 F.3d 1161, 1181-2 (1st Cir. 1993). Such independent

evidence must be actually incriminating and cannot consist of simply coincidental occurrences.

United States v. Silverman, 861 F.2d 571,578 (9th Cir. 1988). Further, “mere physical proximity

and friendship” does not provide the adequate basis for inferring a conspiracy. United States v.

Beckham, 968 F.2d 47, 51 (D.C.Cir. 1992).

        Chen further requests that photographs, and telephone records to argue that there was

coincidental contact between Chen and the alleged tipper(s) must be excluded1. Allowing this

hearsay evidence without the testimony as to the context and substance of the photographs,

telephone records, or investment checks is just piling inference upon inference and given the lack

of direct evidence expected at trial, should not be allowed by this court as it will be unduly

prejudicial to the jury.

        The government further intends to use against Chen email communications. However, the

government must set out the identity of every person Chen was communicating with in these

correspondences in order for the record to be complete. If the government intends to use the

defendant’s exercise of his First Amendment rights against him, it is critical they provide


1
 None of the emails from or to Chen discuss insider trading and are mainly about scheduling activities for their
children or real estate.

                                                         3
evidence that it indeed was the defendant’s words used in the electronic communication.

Additionally, it is imperative to know exactly whom Chen was allegedly communicating with,

and moreover, making sure the proffered evidence in those emails can be authenticated to

guarantee they have not been altered in any discernible way.

       The authentication of a document is necessary to establish that a document is what it

purports to be and that there is a relationship between the document and an individual. See

F.R.E. 901. It is critical that emails or other electronic communications used against criminal

defendants be properly authenticated because it is so easy to create, alter, and manipulate

electronic evidence. In determining whether the evidence is admissible, the trial court “must

conclude that it was reasonably probable that the evidence had not been altered since the

occurrence of the crime.” United States v. Williams, 809 F.2d 75, 89 (1st Cir. 1986), cert.

denied, 482 U.S. 906, 107 S.Ct. 2484, (1987). If the offered evidence is not readily identifiable

or is susceptible to alteration, a testimonial tracing of the chain of custody is necessary. U.S. v.

Abreu, 952 F.2d 1458, 1467 (1st Cir. 1992). “The purpose of testimonial tracing is to render it

improbable that the original item either has been exchanged with another or has been tampered

with or contaminated.” See id. at 1467.

       Finally, the majority of these unauthenticated emails and photographs are irrelevant,

especially devoid of context. The government is attempting to use a select few emails and

photographs to create a close personal relationship and assert that the information as coded to

prove there was a violation of securities laws. Even where there may be an argument for

relevancy, the relevance is greatly outweighed by its likelihood to mislead the jury and impose

unfair prejudice on Chen.




                                                  4
       Admission of this evidence, without any context or explanation from one of the parties

involved in the emails or on the telephone calls is highly prejudicial and it must be excluded or

risk prejudicing the jury. This evidence is unduly prejudicial because it implies Chen is guilty of

criminal wrongdoing. Federal Rule of Evidence 403 allows a court to exclude evidence “if its

probative value is substantially outweighed by a danger of one or more of the following: unfair

prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or needlessly

presenting cumulative evidence.” Admission of the emails, photographs, and telephone records

has the potential for their prejudice to outweigh their probative value.



                                                              CHARLIE JINAN CHEN
                                                              By his attorneys,

                                                              /s/ Valerie S. Carter_____
                                                              Valerie S. Carter, BBO No. 545412
                                                              Dennis C. Carter, BBO No. 670187
                                                              CARTER & DOYLE LLP
                                                              110 Cedar Street, Suite 250
                                                              Wellesley Hills, MA 02481
                                                              781.235.4400
                                                              vcarter@carterdoyle.com
DATED: March 7, 2019                                          dcarter@carterdoyle.com




                                 CERTIFICATE OF SERVICE

       I certify that, on March 7, 2019, this document filed through the ECF system was sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).



                                                              /s/ Valerie S. Carter_____
                                                              Valerie S. Carter, Esquire




                                                 5
